TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 18, 2013



                                     NO. 03-12-00567-CR


                                   Brian Jeffries, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court on July 19, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment

of conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.